DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 5/16/2022.  
Claims 1 and 9 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al (EP 2278352 which correspond to US 8,519,889 hereinafter, Steer) in view of Zhang et al (US 2014/0213193 hereinafter, Zhang) and Dai et al. (US-6,137,441 hereinafter, Dai).
As to claim 1, Steer teaches a network system (see figure 1) comprising:
a network server (see figure 1: "Network Server 233”)]
a plurality of gateway hosts coupled to the network server (see figure 1: "Access Point 200" and "Access Point 220") and each comprising a sectorized antenna (see [0087]: "the antennas of the access points 200 and 220 are configured to incorporate multi-beam antenna patterns") and each comprising a gateway area (the coverage area of each access point corresponds to the gateway area);
an overlapping gateway grid comprising a plurality of gateway areas (see figure 1, the coverage areas of access points 200 and 220 are overlapping), each gateway area including sectors (see figure 1 in combination with [0087]-[0089],[0093]-[0094], an area covered by the two beams 202 and 204 of access point 200 and represented by the bearing angle 0B1 , and an area covered by the two beams 222 and 224 of access point 220 and represented by the bearing angle 0B2, are considered to correspond to said sectors in the wording of the claim);
a plurality of endpoints (see figure 1 in combination with [0118]: "For illustrative purposes, only a single wireless terminal and two access points are shown in FIG. 1. More generally, embodiments of the present invention may be implemented for tracking any number of wireless terminals"), each sending and receiving communication signals to and from at least two gateway hosts;  (see figures 3 and 4)
wherein the network server determines the location of a target endpoint among the plurality of endpoints by sending communication signals between two selected sectorized antennas and the target endpoint (see figure 1 in combination with [0087]: " To estimate the location of the wireless terminal 206, the antennas of the access points 200 and 220 are configured to incorporate multi-beam antenna patterns. The first access point 200 has a first antenna beam 202 and a second antenna beam 204. The second access point 220 also has a first antenna beam 222 and a second antenna beam 224") to determine one sector from each of the two selected sectorized antennas in which the target endpoint is located (see figure 1 in combination with [0094]: "In FIG. 1, the estimated bearing angle of the wireless terminal 206 from the first access point 200 relative to the reference angle 210 of the first access point 200 is indicated at 0B1 along a bearing line 212 from the reference point of the first access point 200. Similarly, the estimated bearing angle of the wireless terminal 206 from the second access point 220 relative to the reference angle 230 of the second access point is indicated at dB2 along a bearing line 232 from the reference point of the second access point, a sector is represented by the corresponding bearing angle), and by calculating the time-of-flight for the communication signal to travel between each of the selected sectorized antennas and the target endpoint;  (see [0095]: "The bearing angle between a single access point 200 or 220 and the wireless terminal 206 establishes one coordinate of the location of the wireless terminal. The wireless terminal is located somewhere along the bearing line from the access point. To determine a second coordinate (or additional coordinates for three dimensions) in order to estimate a location of the wireless terminal 206, a radial distance from the access point 200 or 220 to the wireless terminal 206, or a location of intersection of multiple bearing angles from multiple access points, may be used in some embodiments of the present application. For example, with reference to FIG. 1, a location of the wireless terminal 206 may be estimated based on a location of intersection of the bearing lines 212 and 232 corresponding to the bearing angles 9B1 and QB2." in combination with [0101]:" When the terminal's transmission signals are adjusted to arrive synchronised at the base station, the calculated timing-advance instruction sent to adjust the wireless terminal's transmission is equivalent to the round-trip time of the signal travel time between the base station and the wireless terminal. Half of this time, multiplied by the speed of light (i.e. "c" in the medium of transmission) is the radial distance between the terminal and the base station. Use of the timing advance measure thus provides a second coordinate in the form of a radius from the base station in order to estimate a location of the wireless terminaf') and
wherein each sectorized antenna includes at least three discrete sectors.  (Fig. 6 [13])
Steer fails to teach each comprising an oscillator calibrated with a clocking frequency.  
In an analogous art, Zhang teaches each comprising an oscillator calibrated with a clocking frequency (paragraph 20).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Zhang et al into the system of Steer et al in order to determine accurate ranging measurements between communication devices.
Steer in view of Zhang differs from the claimed invention by not explicitly reciting that the target endpoint within the network system is always within at least one sector of two different sectorized antennas.  
In an analogous art, Dai teaches a method and system for accurately determining distance (Abstract) that includes antenna patterns for multiple base stations can be designed to overlap completely.  (Col. 3 lines 41-51)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Steer in view of Zhang after modifying it to incorporate the ability to have antenna patterns from base stations that completely overlap of Dai since it enables providing spatial diversity to the mobile devices (Dai Col. 3 lines 41-51) which increases reliability of reception.  
	Regarding claim 2, Steer in view of Zhang and Dai teaches the architecture of the gateway grid of the network system are already disclosed by Steer (see figure 1).
	As to claims 3, 4 and 7, these claims relate to a well known distance determination technique using the time of flight of a communication signal and are also disclosed by Steer (see [0101]-[0103]).
Regarding claim 6, Steer in view of Zhang and Dai teaches the relating to storing the location coordinates of each gateway host are also disclosed by D1 (see Steer [0113]).
	Regarding claims 8, Steer in view of Zhang and Dai teaches wherein each sectorized antenna (Steer Fig. 6 [13]) includes three discrete sectors such that each sector transmits and receives over approximately a 120 degree radius form the antenna in each gateway area.  (Steer Fig. 6 [13] and Col. 23 lines 8-30)
Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Do et al. (US-10,897,686 hereinafter, Do).
Regarding claim 9, Steer et al teaches a method of determining the location of a target endpoint in a network system (see [0001]: "The invention relates to wireless communication, and more specifically to methods and systems for determining the location of a wireless station") comprising:
sending a first communication signal from a first sectorized antenna of a first gateway host to the target endpoint (see figure 3, step 300 and [0140]);
receiving the first communication signal at the target endpoint (see figure 4, step 400 and [0147]) and sending a second communication signal from the target endpoint to the first sectorized antenna, the second communication signal including a first indication of time-of-flight of the first or second communication signal between the target endpoint and the first sectorized antenna (see figure 3, step 302, and [0141] in combination with [0094]-[0095], [0101]);
sending a third communication signal from a second sectorized antenna of a second gateway host to the target endpoint (see figure 3, step 300 and [0140]);
receiving the third communication signal at the target endpoint (see figure 4, step 404 and [0149]) and sending a fourth communication signal from the target endpoint to the second sectorized antenna, the fourth communication signal including a second indication of time-of-flight of the third or fourth communication signal between the target endpoint and the second sectorized antenna (see figure 3, step 302, and [0141] in combination with [0094]-[0095], [0101]);
determining the location of the target endpoint by calculating the distance between the target endpoint and the first sectorized antenna using the first indication of time-of-flight and the distance between the target endpoint and the second sectorized antenna using the second indication of time-of-flight (see [0045]-[0046] in combination with [0101]);
wherein the first and second gateway hosts are in an overlapping gateway grid (see figure 1, the coverage areas of access points 200 and 220 are overlapping) and wherein each sectorized antenna includes at least three discrete sectors.  (Fig. 6 [13])
	Steer differs from the claimed invention by not explicitly reciting including a preparation time for preparing the second and fourth signals.  
	In an analogous art, Do teaches a method and system for time calibration values for a user equipment (Abstract) that includes determining a time calibration value which represents the processing time of a signal in order to determine the location of a user equipment (Claim 1) and to send the time calibration value (Fig. 7A [725A]) to a location server (Fig. 7A [150] and Col. 12 line 58 through Col. 13 line 55), which utilizes multiple time of arrival values with corresponding time calibration values to determine an accurate location.  (Col. 14 lines 13 through Col. 15 line 44)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Steer after modifying it to incorporate the ability to utilize time calibration values which represent the processing time of a signal of Do since it enables determining an accurate location of a UE from time synchronized signals received from a known location, thereby enabling an accurate location based on the time of flight.  (Do Claim 30)

Regarding claims 11, 12, 15 and 16, these claims relate to a well known distance determination technique using the time of flight of a communication signal and are also disclosed by Steer (see [0101]-[0103]).
Regarding claims 13 and 14, Steer in view of Do teaches the architecture of the gateway grid of the network system are already disclosed by Steer (see figure 1).
	Regarding claim 18, Steer in view of Do teaches wherein each sectorized antenna (Steer Fig. 6 [13]) includes three discrete sectors such that each sector transmits and receives over approximately a 120 degree radius form the antenna in each gateway area.  (Steer Fig. 6 [13] and Col. 23 lines 8-30)
Regarding claim 10, Steer in view of Do teaches the relating to storing the location coordinates of each gateway host are also disclosed by Steer (see [0113]).
Regarding claim 17, Steer in view of Do teaches the relating to determining the location of the target endpoint using two gateways only is already disclosed by Steer (see Steer figure 1 and [0095]).

Allowable Subject Matter
Claim 19 is allowed. 
As to claim 19, the prior art fails to teach the distance between the target endpoint and the first sectorized antenna is calculated using: De-g = (tree - to - d t)/2 * lm/3.34ns, where De-g is the distance between the target endpoint and the first sectorized antenna, where tree is the time when the second communication signal is received from the target endpoint by the first sectorized antenna, where to is the time when the first communication signal is sent by the first sectorized antenna to the target endpoint, where ttof is the time-of-flight for the first communication signal from the first sectorized antenna to the target endpoint, and where d t is the period of time from when the target endpoint receives the first communication signal until it sends the second communication signal.

Conclusion








Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646